DETAILED ACTION
Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 05/10/2022 have been fully considered. 
Regarding claim[s] 1 – 3, 5 – 10, 16 – 19 under the obviousness rejection, applicant's remarks are not persuasive, therefore, the rejection does not rely on the same interpretation of the references applied in the prior rejection of claim # 17. See the examiner’s response to applicant’s remarks remarks in the office action below. 
The examiner will respond to all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Applicant states on page[s] 1 and 2 of the remarks as filed: “
ABSTRACT OF THE DISCLOSURE

The examiner has objected to the abstract because “it appears that the claim
language of claim #1 has been copied verbatim in the abstract as filed.” The undersigned
does not completely understand the objection to the current abstract. As the examiner is
referencing claim 1, it is helpful to note that 37 CFR 1.75 (a) states “The specification
must conclude with a claim particularly pointing out and distinctly claiming the subject
matter which the applicant regards as his invention or discovery.” The 37 CFR 1.72 (b)
states that “A brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading
"Abstract" or "Abstract of the Disclosure." The sheet or sheets presenting the abstract
may not include other parts of the application or other material. The abstract must be as
concise as the disclosure permits, preferably not exceeding 150 words in length. The
purpose of the abstract is to enable the Office and the public generally to determine
quickly from a cursory inspection the nature and gist of the technical disclosure.”
(Emphasis added). The applicants have used the same language in claim 1 that is
particularly pointing out and distinctly claiming the subject matter which the applicant
regards as his invention or discovery as in the abstract to enable the Office and the
public generally to determine quickly from a cursory inspection the nature and gist
of the technical disclosure.
The language of the abstract is repeated below:
“A blockchain network management system implements an associated method
comprising the steps of: a) providing a blockchain network configured for providing
individual blockchain users with access to a blockchain; b) providing individual blockchain
users with a smartphone having a GPS receiving unit associated with a communications
network and with a biometric user identification technology coupled to the smartphone; c)
identifying an individual blockchain user with the biometric user identification technology
by obtaining biometric characteristics that are unique to each human via the communications network; d) authenticating the individual blockchain user's identity and
geolocation in an authentication network coupled to the communications network; and e)
providing access of authenticated individual blockchain users to the individual blockchain.
The blockchain network management system further includes tokens issued to individual
authenticated users for providing access to the individual blockchain.”
The language seems proper and in conformance with the guidelines for an
abstract.”

	In response the examiner isn’t persuaded, the examiner points out that while applicant is correct that the subject of the claim language is what applicant regards as his invention or discovery, however, applicant has not attempted to put the subject matter of the abstract in narrative form.  Applicant has merely copied and pasted the exact subject matter of claim # 1 into the abstract as filed. See MPEP 608.01(b), section I., part C. 

Applicant states on page[s] 4 and 5 of the remarks as filed: “It is well established that prior art must be prior to the effective priority date of the subject application. As noted above the claims of the present application have a priority of December 21, 2017.
The Andrade publication is published November 29, 2018 which is after the priority
date of the subject claims of December 21, 2017. Further the Andrade publication is a
publication of application serial number 15/961 ,647 filed April 24, 2018 which date is also after the priority date of the subject claims of December 21, 2017. Application serial number 15/961,647 is a continuation in part of an earlier application no 15/335,344 filed
October 26, 2016 (see publication 2018-01 15426).
AIA  35 U.S.C. 102(d) requires that a prior-filed application to which a priority or
benefit claim is made must describe the subject matter from the U.S. patent
document relied upon in a rejection. The examiner has made no indication that the
relevant portions of the applied prior art, the Andrade publication, are fully supported in
earlier application 15/335,344. In fact to the contrary there appear to be much material
added in the applied Andrade publication not found in the in earlier application
15/335,344, some of which appears to be cited by the examiner. For example the
reference numbers 302 for the Mobile biometric, 304 for Mobile Geo-location data, 308
for desktop biometric, 306 for peripheral biometric, 410 for biometric mobile application,
412 for biometric API all are not found in a cursory review of the earlier application
15/335,344. The lack of the relevant disclosure in earlier application 15/335,344 is exactly why the examiner has not relied upon publication 2018-0115426, but choose to rely upon the added disclosure of the Andrade publication. This however fails to create a prima facie rejection.”

	In response the examiner isn’t persuaded, the examiner points to earlier filed continuation in part application #15/335,344, with a publication # 2018-0115426. To reiterate, applicant alleges that the disclosure of continuation in part application #15/335,344 does not disclose material support for the following items: reference numbers 302 for the Mobile biometric, 304 for Mobile Geo-location data, 308 for desktop biometric, 306 for peripheral biometric, 410 for biometric mobile application, 412 for biometric API, however, the examiner points out that the earlier filed continuation in part application #15/335,344 does show material support as required by 35 USC 112(a) and MPEP 211.05, sections (a) and (b) for applicant’s argued items in the following manner:
reference numbers:
 302 for the Mobile biometric, [Figure # 3, reference number # 3 - the process]
304 for Mobile Geo-location data, [Figure # 3, reference number # 3 - the process]
306 for peripheral biometric, [Figure # 3, reference number # 3 - the process]
308 for desktop biometric, [Figure # 3, reference number # 3 - the process]
410 for biometric mobile application, [Figure # 4]
412 for biometric API [Figure # 4]
	Therefore, the disclosure of continuation in part application #15/335,344 does support the applicant’s alleged items, as well the prior art citations used in the rejection. This meets applicant’s remarks of: “The examiner has made no indication that the
relevant portions of the applied prior art, the Andrade publication, are fully supported in
earlier application 15/335,344.” And the remarks of: “The lack of the relevant disclosure in earlier application 15/335,344 is exactly why the examiner has not relied upon publication 2018-0115426, but choose to rely upon the added disclosure of the Andrade publication. This however fails to create a prima facie rejection.”

Applicant states on page[s] 5 and 6 of the remarks as filed: “The Mazed publication is published October 29, 2020 which is after the priority date of the subject claims of December 21, 2017. Further the Mazed publication is a publication of application serial number 16/873,634 filed May 26, 2020 which date is also after the priority date of the subject claims of December 21, 2017. Application serial number 16/873,634 is a continuation in part of an earlier application no 16/873,033 filed January 18, 2020 which date is also after the priority date of the subject claims of December 21, 2017. Application serial number 16/873,033 is a continuation in part of an earlier application no 16/602,404 filed September 28, 2019 which date is also after the priority date of the subject claims of December 21, 2017. Application serial number 16/602,404 is a continuation in part of an earlier application no 13/448,378 filed April 16, 2012 (see U.S. Patent 9,697,556 that issued therefrom).
As noted above AIA  35 U.S.C. 102(d) requires that a prior-filed application to which a priority or benefit claim is made must describe the subject matter from the U.S. patent document relied upon in a rejection. The examiner has made no indication that the relevant portions of the applied prior art, the Mazed publication, are fully supported in earlier application 13/448,378 (equivalent to U.S. Patent 9,697,556). In fact to the contrary there appear to be much material added in the applied Mazed publication not found in the in earlier application 13/448,378 (equivalent to U.S. Patent 9,697,556), some
of which appears to be cited by the examiner. Again, the lack of the relevant disclosure
in earlier application 13/448,378 (equivalent to U.S. Patent 9,697,556) is exactly why the
examiner has not relied upon U.S. Patent 9,697,556 in the stated rejection, but choose to rely upon the added disclosure of the Mazed publication. The earlier application 13/448,378 (equivalent to U.S. Patent 9,697,556) does not teach or suggest a smartphone with the biometric scanning as it is noted herein that smartphones did not incorporate biometric scanning capabilities until 2013, after the filing date of the ‘378
application. The examiner has failed to create a prima facie rejection.”

	In response the examiner isn’t persuaded, the examiner points to at least the disclosure of continuation in part application # 12/238286, filed on September 25th, 2008, which is before applicant’s effective filing date of December 21st, 2017. See Figure # 3, internet appliance, and paragraph: 0029, the internet appliance can take the form of a mobile telephone. Also, see Figures #7, #8, and paragraphs: 0039 – 0043, the internet appliance in its operations and forms can include a biosensor that is able to scan a heart beat pattern that is compared with a normal heart beat pattern, and if deviation, an alert is generated. This meets applicant’s alleged remark of: “The earlier application 13/448,378 (equivalent to U.S. Patent 9,697,556) does not teach or suggest a smartphone with the biometric scanning as it is noted herein that smartphones did not incorporate biometric scanning capabilities until 2013, after the filing date of the ‘378
application. The examiner has failed to create a prima facie rejection.”

Applicant states on page[s] 8 and 9 of the remarks as filed: “The examiner acknowledges that the primary reference fails to teach or suggest a blockchain network management method including the steps of “b) providing individual blockchain users with a smartphone having a GPS receiving unit associated with a communications network and with a biometric user identification technology coupled to the smartphone; c) identifying an individual blockchain user with the biometric user identification technology by obtaining biometric characteristics that are unique to each human via the communications network:” and “d) authenticating the individual blockchain user's identity and geolocation in an authentication network coupled to the communications network;”
The examiner turns to the Mazed publication, however the Mazed publication generally relates to integration of a Social network, electronic commerce (including performance based advertisement and electronic payment) and a mobile internet device (MID). Furthermore, synthesized social electronic commerce dynamically integrates stored information, information (preferably real time information), communication with an object/array of objects (where the object can be coupled with a wireless (or radio) transmitter and/or a sensor) and a unified algorithm. The unified algorithm can include a Software agent, a fuzzy logic algorithm, a predictive algorithm, an intelligence rendering algorithm and a self-learning (including relearning) algorithm. The Mazed publication is addressing a distinct problem with a distinct approach than that of the primary reference and only using the applicant’s disclosure would one of ordinary skill in the art look to the selected aspects found in the Mazed publication (in part) and attempt to combine them as cited by the examiner. The Mazed publication is non-analogous and the combination is based upon improper hindsight reconstruction that does not consider the references as a whole nor what one of ordinary skill in the art would consider in reviewing these reverences.”
	In response the examiner isn’t persuaded, the examiner points to MPEP 2141.01(a). The examiner has copied the appropriate portion of the citation to address applicant’s remarks above:
I.    TO RELY ON A REFERENCE UNDER 35 U.S.C. 103, IT MUST BE ANALOGOUS PRIOR ART
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant states on page[s] 9 and 10 of the remarks as filed: “
iii) CLAIMS 5-9, 17-19

Claims 5-9 now depend from claim 4 directly or indirectly and claims 17-19 have
been amended to include limitations found in claim 4. These claims as amended should
be considered with claim 4 below.”

CLAIM REJECTIONS 35 USC 103 CLAIMS 4, 11-15 (and now 5-9 and 17-19)

The examiner has rejected the subject matter of original claims 4 and 11-15 under
the combined teachings of U.S. published patent application 2018-03431 20 (the Andrade publication) taken in view of the teachings of U.S. published patent application 2020-0342548 (the Mazed publication) and taken further in view of the teaching of U.S.
published patent application 2018-0233000 (the Lee Publication).

Claims 4 (and 5-9 as amended), 11-15 (and 17-19 as amended) all additionally recite “, and further including tokens issued to individual authenticated users for providing access to the individual blockchain.” These claims are allowable over the teachings of the Andrade publication taken in view of the teachings of the Mazed publication for the reasons discussed above. Further the examiner acknowledges that the combined
teachings of the Andrade publication taken in view of the teachings of the Mazed
publication fails to teach or reasonably suggest issuing tokens to individual users.

The examiner suggests this aspect would be obvious in light of the teachings of the Lee publication. The Lee publication relates to “deploying, configuring, and utilizing cash handling devices” conventionally called Automatic teller machines or ATMs. The Lee publication for ATM architecture is non-analogous to the present claims and certainly to the primary or the secondary reference. Further the examiner is merely pointing out that the words “account token” (namely in the form of an ATM card) is mentioned in this disclosure. There is no rational basis to selectively pluck this phrase from a disparate
teaching and cram it somehow into the structure of the primary reference. The examiner
is merely matching words without considering the prior art publications as a whole.
Claims 4-9, 11-15 and 17-19 further define over the prior art of record.”

	In response the examiner isn’t persuaded, the examiner points to MPEP 2141.01(a). The examiner has copied the appropriate portion of the citation to address applicant’s remarks above:
I.    TO RELY ON A REFERENCE UNDER 35 U.S.C. 103, IT MUST BE ANALOGOUS PRIOR ART
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

This meets applicant’s alleged remarks of: “The Lee publication for ATM architecture is non-analogous to the present claims and certainly to the primary or the secondary reference. Further the examiner is merely pointing out that the words “account token” (namely in the form of an ATM card) is mentioned in this disclosure. There is no rational basis to selectively pluck this phrase from a disparate teaching and cram it somehow into the structure of the primary reference. The examiner is merely matching words without considering the prior art publications as a whole.”
Response to Amendment
Status of the instant application:
Claim[s] 1 – 19 are pending in the instant application. 
Specification
The abstract of the disclosure is objected to because it appears that the claim language of claim # 1 has been copied verbatim in the as filed abstract. 
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Regarding claim[s] 1 – 19 under the objection for bracketed number indicators, applicant’s cancellation of the brackets is noted, therefore, the objections are withdrawn. 
Regarding claim[s] 9, 19, which depend from multiple claims, applicant’s claim amendments has been inspected, therefore, the rejections are withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s]1 – 3, 5 – 10, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrade et al. [US PGPUB # 2018/0343120] in view Mazed et al. [US PGPUB # 2020/0342548]
As per claim 1. Andrade does teach a blockchain network management method [paragraph: 0007, lines 13 – 19, The physical processors may be configured to receive from a second entity, at the blockchain or trust utility, a request for the information related to the verified documents associated with the first user. The physical processors may be configured to, upon receiving from the first user, at the blockchain or trust utility, an approval of the request for the information related to the verified documents associated with the first user, give access, by the blockchain or trust utility, to the second entity to obtain access to information related to the verified documents associated with the first user.] comprising the steps of:
a) providing a blockchain network configured for providing individual blockchain users with access to a blockchain [paragraph: 0007, lines 13 – 19, The physical processors may be configured to receive from a second entity, at the blockchain or trust utility, a request for the information related to the verified documents associated with the first user. The physical processors may be configured to, upon receiving from the first user, at the blockchain or trust utility, an approval of the request for the information related to the verified documents associated with the first user, give access, by the blockchain or trust utility, to the second entity to obtain access to information related to the verified documents associated with the first user];
c) identifying an individual blockchain user with the biometric user identification technology by obtaining biometric characteristics that are unique to each human via the communications network [paragraph: 0098, With respect to the foregoing use case, a company may obtain the user's biometric data or other private self-identifying data in a number of ways (e.g., in-person by a trusted company representative or government agency or in other manners). Biometric data may also be captured using a mobile application (e.g., via the hosting user device's camera or other sensor) or with an external biometric capturing device that can be attached to a user device or other computing device. ];
d) authenticating the individual blockchain user’s identity and geolocation in an authentication network coupled to the communications network [paragraph: 0019, The pre-authorization requires the provision of the party's identities based on identity documents such as government-issued documents (driver's license, social security number, passport, etc.), biometric scan data (images, fingerprints, voice prints, etc.), user location data, accredited investor profiles, or other trusted references.]; and
e) providing access of authenticated individual blockchain users to the individual blockchain [Figure # 5, paragraph: 0085, At an operation 508, method 500 may include giving or denying access to second entity 208. If the request for the information is approved by the first user, access may be given by blockchain or trust utility 202 for second entity 208 to obtain access to the information. Likewise, if the request for the information is not approved by the first user, access may be denied by the blockchain or trust utility for second entity 208 to obtain access to the information. Operation 508 may be performed by one or more physical processors configured to execute a machine-readable instruction component that is the same as or similar to approval/denial component 114 (as described in connection with FIG. 1), in accordance with one or more implementations.].
While Andrade does not teach clearly b) providing individual blockchain users with a smartphone having a GPS receiving unit associated with a communications network and with a biometric user identification technology coupled to the smartphone.
However, Mazed does teach b) providing individual blockchain users with a smartphone having a GPS receiving unit associated with a communications network [paragraph: 0162, (d): In response to at least (a), (b) and (c), automatically determining, by the social wallet 100, a near real time location of the user 160, wherein the near real time location of the user 160 is detected by a location measurement module of the mobile internet device 300 or the mobile wearable internet device of the user 160, wherein the location measurement module may be selected from a group of a radio frequency identification module, a Bluetooth module, a WiFi module, a global positioning system module and indoor positioning system (IPS) module.] and with a biometric user identification technology [22] coupled to the smartphone [18] [paragraph: 0159, lines 50 – 59, wherein the social wallet electronic module 280 of the user 160 further includes a near-field communication component and a biometric sensor, wherein the mobile internet device 300 or the mobile wearable internet device of the user 160 accessing the social wallet 100, wherein the said accessing the social wallet 100 includes obtaining a first biometric scan of the user 160 from the biometric sensor of the social wallet electronic module 280 of the user 160].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Andrade and Mazed in order for the authorized exchange of data between a first user using a smart phone and second user using a smart phone thru a blockchain or trusted utility of Andrade to include exchanging data thru a social media/electronic commerce system of Mazed. This would allow for the first and second user to authenticate each other and exchange data in real time environment. See paragraphs: 0024, 0025, 0026 of Mazed.  
As per claim 2. Andrade does teach the blockchain network management method according to claim 1, wherein providing access of authenticated individual blackchain users to the individual blockchain includes writing data to the blockchain [Andrade, paragraph: 0085, lines 1-2, Exemplary implementations may facilitate storing personal data on the blockchain. The personal data may be stored on the blockchain in an encrypted way.], including data associated with each authenticated user [Andrade, paragraph: 0027, lines 1 – 5, Cross Verification refers to the secure exchange of requests and information between two or more entities as a precondition to a transaction--such as cross-selling--by verifying at one entity information sent to it from another entity].
As per claim 3. Andrade does teach the blockchain network management method according to claim 1, wherein providing access of authenticated individual blockchain users to the individual blockchain includes reading data from the blockchain [Andrade, paragraph: 0007, lines 13 – 19, The physical processors may be configured to receive from a second entity, at the blockchain or trust utility, a request for the information related to the verified documents associated with the first user. The physical processors may be configured to, upon receiving from the first user, at the blockchain or trust utility, an approval of the request for the information related to the verified documents associated with the first user, give access, by the blockchain or trust utility, to the second entity to obtain access to information related to the verified documents associated with the first user].
As per claim 5. Andrade as modified does teach the blockchain network management  method according to claim 4, wherein the biometric user identification technology  coupled to the smartphone  is a passive biometric user identification technology [Mazed, paragraph: 0159, lines 50 – 59, wherein the social wallet electronic module 280 of the user 160 further includes a near-field communication component and a biometric sensor, wherein the mobile internet device 300 or the mobile wearable internet device of the user 160 accessing the social wallet 100, wherein the said accessing the social wallet 100 includes obtaining a first biometric scan of the user 160 from the biometric sensor of the social wallet electronic module 280 of the user 160,].
As per claim 6. Andrade does teach the blockchain network management  method according to claim 5, wherein the biometric user identification technology  coupled to the smartphone  is one of a continuous heart based biometric user identification technology, ii) fingerprint biometric user identification technology [Andrade, paragraph: 0049, lines 1 – 12, Generally speaking, biometric data may include metrics related to human characteristics. Biometric identifiers are distinctive, measurable characteristics that can be used to label and describe individuals. Biometric identifiers typically include physiological characteristics, but may also include behavioral characteristics and/or other characteristics. Physiological characteristics may be related to the shape of an individual's body. Examples of physiological characteristics used as biometric data may include one or more of fingerprint, palm veins, face recognition, DNA, palm print, hand geometry, iris recognition, retina, odor or scent, and/or other physiological characteristics.], or iii) facial recognition biometric user identification technology [Andrade, 1 – 12, Andrade, paragraph: 0049, lines 1 – 12, Generally speaking, biometric data may include metrics related to human characteristics. Biometric identifiers are distinctive, measurable characteristics that can be used to label and describe individuals. Biometric identifiers typically include physiological characteristics, but may also include behavioral characteristics and/or other characteristics. Physiological characteristics may be related to the shape of an individual's body. Examples of physiological characteristics used as biometric data may include one or more of fingerprint, palm veins, face recognition, DNA, palm print, hand geometry, iris recognition, retina, odor or scent, and/or other physiological characteristics].
As per claim 7. Andrade does teach the blockchain network management method according to claim 6, wherein the blockchain is a smart contract forming an account holding object [Andrade, paragraph: 0018, The transactions are executed by agreements (such as so-called smart contracts) that are self-executing because certain specified conditions required for execution are pre-authorized and agreed-to in advance. Where at paragraph: 0022, lines 1 – 3, The identity information and the transaction ledger information are stored and immutable in a secure database such as a distributed or centralized ledger that provides a secure method for recording data.].
As per claim 8. Andrade does teach the blockchain network management method according to claims 7, wherein the blockchain network utilizes a decentralized application design using a storage [Andrade, paragraph: 0028, lines 1 – 3, FIG. 1 illustrates a system 100 for providing a universal decentralized solution for verification of users with cross-verification features, in accordance with one or more implementations.] and distributing file sharing platform [Andrade, paragraph: 0027, lines 1 – 5, Cross Verification refers to the secure exchange of requests and information between two or more entities as a precondition to a transaction--such as cross-selling--by verifying at one entity information sent to it from another entity.].
As per claim 9. Andrade as modified does teach the blockchain network management method according to claim 8, wherein select user information associated with the blockchain is stored off of the blockchain [Mazed, paragraph: 0111, lines 1 – 3, FIG. 1B illustrates steps from 4001 to 4025. In step 4001, the social wallet 100 can connect/access stored information from the data storage (preferably the cloud based secure data storage) component(s) 120. Where at paragraph: 0109, lines 1 - 3, The social wallet 100 can integrate a blockchain, instead of the Trusted Service Manager. A blockchain is a global distributed ledger/database running on millions of devices and open to anyone, where not just information, but anything of value.].
As per blockchain network management system claim 10 that includes the same or similar claim limitations as method claim # 1, and is similarly rejected. 
As per blockchain network management system claim 16 that includes the same or similar claim limitations as method claim[s] #1, # 2 and #3, #6 and is similarly rejected. 
As per blockchain network management system claim 18 that includes the same or similar claim limitations as method claim #8 and is similarly rejected. 
As per blockchain network management system claim 19 that includes the same or similar claim limitations as method claim #9 and is similarly rejected. 
Claim[s] 4, 11, 12 – 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrade et al. [US PGPUB # 2018/0343120] in view Mazed et al. [US PGPUB # 2020/0342548], as applied in the rejection of claim[s] 1 above, further in view of Lee et al. [US PGPUB # 2018/0233000]
As per claim 4. Andrade and Mazed do teach what is taught in the rejection of claim 1 above. 
Andrade and Mazed do not teach clearly the blockchain network management method according to claim 1, wherein providing access of authenticated individual blockchain users includes issuing access tokens to individual users.
However, Lee does teach the blockchain network management method according to claim 1, wherein providing access of authenticated individual blockchain users includes issuing access tokens to individual users [Figure # 3E, and paragraph: 0113, Referring to FIG. 3E, at step 317, cash handling device 150 may receive input requesting a transaction. For example, at step 317, cash handling device 150 may receive input requesting a first transaction from a first user of the cash handling device (e.g., cash handling device 150). Such input may, for instance, correspond to a user selection received via a user interface presented by cash handling device 150, and the user selection may correspond to a request to perform a transaction with the financial institution associated with financial institution server 120. In some instances, in receiving input requesting a transaction, cash handling device 150 may receive a debit card, credit card, or other physical account token linked to a specific financial institution, such as the financial institution associated with financial institution server 120. Additionally or alternatively, in receiving input requesting a transaction, cash handling device 150 may receive one or more commands transmitted to cash handling device 150 by a user computing device (e.g., a user's smart phone or other mobile device that may be within a predetermined distance of cash handling device 150).].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Andrade and Lee in order for the authorized exchange of data between a first user using a smart phone and second user using a smart phone thru a blockchain or trusted utility of Andrade as modified to include exchanging data thru a banking/commerce system of Lee. This would allow for the exchange of data between users and authentication of users in dynamic and scalable optimized manner. See paragraph: 0004 of Lee. 
As per blockchain network management system claim 11 that includes the same or similar claim limitations as method claim #4 and is similarly rejected. 
As per blockchain network management system claim 12 that includes the same or similar claim limitations as method claim # 7, and is similarly rejected above. 
As per blockchain network management system claim 13 that includes the same or similar claim limitations as method claim # 8, and is similarly rejected above. 
As per blockchain network management system claim 14 that includes the same or similar claim limitations as method claim # 6, and is similarly rejected above. 
As per blockchain network management system claim 15 that includes the same or similar claim limitations as method claim[s] # 2 and 3, and is similarly rejected above.
As per blockchain network management system claim 17 that includes the same or similar claim limitations as method claim[s] #4 and #7, and is similarly rejected. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434